         Case 1:18-cr-00057-RBW Document 26 Filed 12/14/18 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
               v.                            :       Criminal No. 18-CR-057(RBW)
                                             :
PETER SAUL THEADO                            :
                                             :
                      Defendant.             :

             GOVERNMENT’S MEMORANDUM IN AID OF SENTENCING

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, submits that a sentence at the top end of the Sentencing Guidelines

range as determined by the Court, followed by 3 years of supervised release with appropriate

conditions, would adequately serve the interests of justice as codified in 18 U.S.C. § 3553(a).

The Government submits this Memorandum in support of this position, and to assist the Court in

fashioning an appropriate sentence.

                               PROCEDURAL BACKGROUND

       The defendant, Peter Saul Theado, was arrested on March 8, 2018 and held without bond

following his initial appearance and arraignment the following day. On March 13, 2018, a grand

jury returned an indictment against the defendant charging him with Assaulting an Officer of the

United States involving Physical contact in violation of 18 U.S.C. §111(a)(1) and Threatening to

Assault and Murder a Federal Law Enforcement Officer in violation of 18 U.S.C. §115(a)(1)(B)

and (b)(4). On March 16, 2018, Magistrate Judge Robin Meriweather ordered the defendant be

committed to the custody of the attorney general and that a report regarding the defendant’s

competence to stand trial be prepared and forwarded to this Court no later than May 7, 2018.

After receiving said report, which detailed medical treatments and other interventions which

                                                 1
           Case 1:18-cr-00057-RBW Document 26 Filed 12/14/18 Page 2 of 8



appeared to restore the defendant to competency, this Court held a hearing on July 17, 2018, and

made a finding that the defendant is competent to stand trial. On October 10, 2018, the defendant

entered a plea of guilty to Count one of the Indictment charging Assaulting an Officer of the United

States involving Physical contact in violation of 18 U.S.C. §111(a)(1).

                                  FACTUAL BACKGROUND

       On March 8, 2018, the defendant, Peter Theado approached the White House entry gate

located at 15th Street, N.W. and Alexander Hamilton Place, N.W. in Washington, D.C. Mr.

Theado requested to speak with President Donald Trump and First Lady Melania Trump. He was

denied entry and proceeded southbound on 15th Street, N.W.

       Mr. Theado then proceeded northbound on 15th Street, N.W., turned left on Pennsylvania

Avenue, N.W., and approached United States Secret Service Uniformed Officers Michael

Amaturo and Salvatore Benanti at the north east entrance to the White House grounds. Officers

Amaturo and Benanti were on duty, in uniform, and engaged in the performance of their official

duties on behalf to the Secret Service when approached by Mr. Theado. Mr. Theado stated, “I am

Peter J. Trump, director of the CIA. Where is the entrance to the White House?” Officer Amaturo

denied Mr. Theado entry and informed Mr. Theado that he knew his identity based on previous

encounters.

       Mr. Theado repeated himself in a raised voice and demanded entry to the White House.

Mr. Theado also repeated his claim that he was the director of the Central Intelligence Agency

(“CIA”). In response to Mr. Theado's increased agitation, Officer Amaturo disembarked his

bicycle and placed the bicycle between himself and Mr. Theado, creating a larger gap between the

two men.


                                                 2
          Case 1:18-cr-00057-RBW Document 26 Filed 12/14/18 Page 3 of 8



        While yelling, Mr. Theado adopted a defensive posture and balled up his right fist.

Reaching over the bicycle, Mr. Theado punched Officer Amaturo with significant force on the left

side of the head. Officer Amaturo was wearing a bicycle helmet and was therefore uninjured.

        Officer Amaturo and Officer Benanti employed control techniques in an attempt to detain

Mr. Theado. Once on the ground, Mr. Theado refused commands to remove his hands from

underneath his body and kicked his feet while the officers attempted to secure them.

        After the officers successfully restrained Mr. Theado, he repeatedly attempted to spit on

the officers, but was unable to lift his head high enough off the ground to successfully make

contact. Officers then positioned Mr. Theado in an upright position on the curb. While on the

curb, Theado unprovoked said to an assisting officer, U.S. Secret Service Uniformed Officer Jason

Moore, "I will cut your fucking head off!"

        Mr. Theado was transported to Sibley Hospital for abrasions on his right hand. When

released from Sibley, Theado was transported to the Metropolitan Police Department Second

District Station.

                              SENTENCING CALCULATION

            A. STATUTORY MAXIMUMS

        A violation of Assaulting an Officer of the United States involving Physical contact in

violation of 18 U.S.C. §111(a)(1) carries a maximum sentence of a fine or imprisonment for not

more than eight years. Additionally, U.S. Sentencing Guideline § 5E1.2 of the United States

Sentencing Commission, Guidelines Manual, (“U.S.S.G.” or “Sentencing Guidelines”) permits the

Court to impose a fine that is sufficient to pay the federal government the costs of any

imprisonment, term of supervised release, and period of probation.


                                                3
          Case 1:18-cr-00057-RBW Document 26 Filed 12/14/18 Page 4 of 8



           B. SENTENCING GUIDELINE CALCULATION

       The plea agreement sets forth the parties’ agreement that, pursuant to U.S.S.G. 2A2.4

(Obstructing or Impeding Officers), the Base offense level for the charged crime is level 10; that

three more levels are added pursuant to U.S.S.G. 2A2.4(b)(1(A) because the offense involved

physical contact. After subtracting two levels for the defendant’s acceptance of responsibility,

the defendant’s Sentencing Guidelines Level is estimated to be Level 11.

       The plea agreement further set forth the parties estimate of the applicable criminal history

score, but due to some uncertainty over the scoring of one or more of the defendant’s prior

convictions, found the applicable Criminal History Category to be either Category II or III. The

estimate sentence guidelines range was therefore agreed to be either 10 to 16 months or 12 to 18

months.

                            SENTENCING RECOMMENDATION

       The Government requests that the defendant be sentenced to a term of imprisonment equal

to the top of the applicable Sentencing Guidelines range as found by the Court, which the

government estimates to be 18 months of incarceration, to be followed by a three-year period of

supervised release.   As discussed below, the Government makes this recommendation after

considering the sentencing factors enumerated in 18 U.S.C. § 3553(a), the Sentencing Guidelines

and policies promulgated by the United States Sentencing Commission, the nature and

circumstances of the defendant’s criminal actions in this case, his extensive history of similar or

related crimes, and his pretrial acceptance of responsibility.




                                                  4
         Case 1:18-cr-00057-RBW Document 26 Filed 12/14/18 Page 5 of 8



   A.      THE DEFENDANT’S EXTENSIVE CRIMINAL HISTORY AND
           INCREASINGLY VOLATILE BEHAVIOR MILITATES IN FAVOR OF
           LENGTHY SENTENCE.

   The instant case will represent the defendant’s seventeenth criminal conviction. The Pretrial

Services Report of the defendant’s criminal history lists seventy contacts between the defendant

and law enforcement resulting in arrests. The defendant began his string of adult criminal

convictions in Ohio at age 19, where, between 1992 and 2016, he accrued ten convictions for

offenses involving drug trafficking and abuse, petty theft and grand theft auto, intimidation

and/or stalking involving a public official, and telephone harassment. Numerous other arrests

resulted in dismissals, no papers or no bills and an acquittal by reason of insanity.

   The defendant accrued another four convictions prior to his sentencing in the instant case.

Beginning in 2017, Mr. Theado has had numerous contacts with law enforcement ending in

arrests, as well as multiple encounters with the U.S. Secret Service (“USSS”) during his attempts

to gain entry into restricted properties under their control. On January 8, 2017, USSS officers

arrested the defendant after he appeared ready to ram the bollard barrier protecting the White

House with a Nissan Altima. Records indicate that this arrest occurred on the defendant second

attempt that day to enter a restricted area patrolled by the USSS. As a result of the arrest above,

Mr. Theado was ordered to stay away from the White House and the surrounding grounds.

Approximately 5 weeks after the arrest detailed above, the defendant was arrested again for

violating that stay away order. The defendant failed to appear for a court hearing in September in

both cases. A Judge of the Superior Court of the District of Columbia sentenced the defendant

to 10 days of incarceration and suspended the sentence. The USSS reports that the defendant




                                                  5
         Case 1:18-cr-00057-RBW Document 26 Filed 12/14/18 Page 6 of 8



was stopped or arrested for conduct at the White House or at the Trump Hotel four times during

2017 and 2018.

   Finally, an outstanding bench warrant for the defendant remains in effect from Arlington

County, VA. in connection with an incident during which the defendant urinated in the public

area of a McDonald’s Restaurant after being ordered to leave by a law enforcement officer.

   In addition, the defendant’s history of failure to abide by release conditions imposed by

courts militates in favor of a sentence at the top end of the USSG guidelines range as found by

the Court. The defendant has been the subject of four prior bench warrants, has violated stay

away orders, and has committed multiple offenses while on release awaiting further proceedings

in other cases. The U.S. Marshals arrested the defendant in Texas after his failure to appear in

D.C. Superior Court, was subsequently charged with unlawful entry into the Trump Hotel due to

his violation of a prior barring notice and was thereafter charged with assaulting staff while

waiting evaluation and treatment at the Comprehensive Psychiatric Emergency Program

(“CPEP”) in Washington, D.C. These two charges were dismissed as part of the plea agreement

reached in the instant case.

   B.      THE GOVERNMENT’S SENTENCING RECOMMENDATION IS
           CONSISTENT WITH THE APPLICABLE LEGAL PRINCIPLES

        A district court “should begin all sentencing proceedings by correctly calculating the

applicable Guidelines range.” United States v. Gall, 552 U.S. 38, 49 (2007). The Guidelines are

“the product of careful study based on extensive empirical evidence derived from the review of

thousands of individual sentencing decisions” and are the “starting point and the initial

benchmark.” Id. at 46-49. The district court should next consider all of the applicable factors



                                                 6
          Case 1:18-cr-00057-RBW Document 26 Filed 12/14/18 Page 7 of 8



set forth in 18 U.S.C. § 3553(a). Id. at 49-50. Indeed, the Guidelines themselves are designed

to calculate sentences in a way that implements the considerations relevant to sentencing as

articulated in § 3553(a). United States v. Rita, 551 U.S. 338, 347-50 (2007).

        The § 3553(a) factors include (1) “the nature and circumstances of the offense and the

history and characteristics of the defendant”; (2) the need for the sentence imposed to reflect the

seriousness of the offense, to provide just punishment for the offense, to afford adequate deterrence

to criminal conduct, to protect the public from further crimes of the defendant, and to provide the

defendant with needed correctional treatment; (3) the Sentencing Guidelines and related

Sentencing Commission policy statements; and (4) the need to avoid unwarranted sentence

disparities.

        The nature and circumstances of this offense are serious, and necessitate that the sentence

imposed in this case effectively deter others and the defendant himself from attempting to replicate

such conduct. The offense – striking a federal officer who was on-duty and protecting the White

House, is serious; the need for the sentence to provide just punishment and deterrence, as well as

to protect the public from further crimes of the defendant, is especially strong when viewed against

the context of the defendant’s numerous attempts to enter the White House grounds, or other

related restricted areas. A sentence at the top end of the Sentencing Guidelines relays to the

defendant and to others who would follow his example that such crimes are serious crimes which

engender serious punishment.

        The characteristics of the defendant himself also support a sentence at the top end of the

sentencing guidelines. As detailed above, the defendant’s extensive criminal history reveals scores

of arrests and 17 criminal convictions, several for conduct in and around areas associated with the


                                                 7
         Case 1:18-cr-00057-RBW Document 26 Filed 12/14/18 Page 8 of 8



President of the United States. Further, his failure to abide by the conditions of release set for

him in previous cases strongly suggests that incarceration will be more effective deterrence than

supervised release.

                                        CONCLUSION

       The Government recommends that the Court sentence the defendant to a period of

incarceration equivalent to the top end of the applicable Sentencing Guidelines range as found by

the Court. Such a sentence appropriately punishes the defendant, provides important deterrence

to the defendant and others, and protects the public from crimes committed by the defendant for

the longest period possible under the sentencing guidelines. Likewise, a three-year period of

supervised release allows the Probation Department and the Court to monitor the defendant’s

compliance with appropriate conditions for a reasonable period.



                                     Respectfully submitted,

                                             JESSIE K. LIU
                                             UNITED STATES ATTORNEY
                                             D.C. Bar # 472845


                                     BY:               -s-
                                             THOMAS A. GILLICE
                                             Assistant United States Attorney
                                             D.C. Bar # 452336
                                             555 4th Street, NW
                                             Washington, DC 20530
                                             202-252-1791




                                                8
